                 Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 1 of 16




 1   DANIEL CORDALIS (CSBA #321722)
     Cordalis Law, P.C.
 2   2910 Springer Drive
     McKinleyville, CA 95519
 3   Ph: (303) 717-4618
     dcordalislaw@gmail.com
 4
     GENEVA E.B. THOMPSON (CSBA #315725)
 5   Yurok Tribe
     190 Klamath Blvd.
 6   P.O. BOX 1027
     Klamath, CA 95548
 7   Ph: (707) 482-1350 | Fax: (707) 482-1377
     gthompson@yuroktribe.nsn.us
 8   *Admittance to the Northern District of California Pending

 9   Attorneys for Plaintiffs Yurok Tribe and Mr. Myers

10                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12   YUROK TRIBE, on its own behalf and on behalf          Case No. 3:20-cv-5891
     of its members, and
13                                                         Related Cases: No. 3:19-cv-04405-WHO
     FRANKIE MYERS, Yurok Tribal Council Vice
14   Chairperson, in his official and individual
     capacities,                                           COMPLAINT FOR DECLARATORY
15                                                         RELIEF
                            Plaintiffs,
16          v.                                             Administrative Procedure Act and
                                                           Religious Freedom Restoration Act Case
17   U.S. BUREAU OF RECLAMATION,

18                          Defendant.

19

20                                           INTRODUCTION

21                   This case addresses a recent decision by the U.S. Bureau of Reclamation

22   (“Bureau”) as a part of its ongoing operation of the Klamath Irrigation Project that substantially

23   impacts the ability of the Yurok Tribe (“Tribe”) and its members to participate in the cultural,

24   spiritual, and religious ceremonies they have practiced since time immemorial. This action seeks

25

26   COMPLAINT - 1 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 2 of 16




 1   to require the Bureau to adhere to its 2020 operations plan and immediately provide water

 2   releases necessary to conduct the Tribe’s Boat Dance, the final part of the Tribe’s world renewal

 3   ceremony and religious practice held every other year, scheduled for August 30, 2020.

 4                  The Bureau’s decision, made only eleven days before the Tribe’s ceremony, was

 5   made without any consultation or coordination with the Yurok Tribe despite months of requests

 6   by the Tribe. The Boat Dance, and the ability of Mr. Myers, the Tribe and its Tribal members to

 7   freely exercise their religious practices and complete the world renewal ceremony, is dependent

 8   on the water releases.

 9                  This case presents two claims challenging the Bureau’s August 19, 2020 decision

10   to not provide 7,000 acre feet (“AF”) of water releases for the Boat Dance in accordance with the

11   Bureau’s 2020 annual operations plan (“AOP”). The first claim alleges that the Bureau’s

12   decision is arbitrary and capricious under the Administrative Procedures Act (“APA”) because

13   the Bureau’s 2020 AOP included 7,000 AF of water earmarked specifically for the Tribe’s Boat

14   Dance and the Bureau’s rationale for its last-minute decision to not provide the water is

15   contradicted by the evidence that was before the agency. That evidence shows that there

16   presently is sufficient available water—33,564 AF as of August 20—to provide the Boat Dance

17   water releases without running afoul of other federal water commitments, including Upper

18   Klamath Lake thresholds and agricultural deliveries. Because the decision contradicts the

19   evidence, the Bureau acted arbitrarily in its decision to not provide the water.

20                  The second claim alleges a violation of the Religious Freedom Restoration Act

21   (“RFRA”), 42 U.S.C. § 2000bb-1(a), because the Bureau’s decision is a governmental action that

22   substantially burdens the ability of Mr. Myers and Yurok Tribal members to exercise their

23   religious and spiritual practices. Without the supplemental water to support the Boat Dance as

24

25

26   COMPLAINT - 2 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 3 of 16




 1   provided for in the AOP, the world renewal ceremony cannot be completed because the river

 2   location would have unsafe and impassible conditions for a canoe, precluding the ability to hold

 3   the Boat Dance ceremony. The Bureau’s decision was not supported by a compelling interest nor

 4   is it the least restrictive means of accomplishing the government’s goals and violates RFRA.

 5                  This action asks the Court to issue an order precluding the Bureau from deviating

 6   from the AOP and requiring the Bureau to immediately plan, coordinate, and to provide the

 7   water necessary for the Boat Dance to occur on August 30, 2020.

 8                 JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

 9                  This action is brought under the APA, 5 U.S.C. § 706(2)(A), and RFRA, 42

10   U.S.C. § 2000bb-1. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1362.

11                  Venue is proper in this Court under 28 U.S.C. § 1391(e) because the Yurok Tribe

12   and Mr. Myers are located in the district and many of the events and consequences of the

13   defendant’s violations of law occurred or will occur in this district.

14                  This case is properly assigned to the San Francisco/Oakland Division under Civil

15   L.R. 3-2(c) because this case is related to Yurok Tribe v. Bureau of Reclamation, 231 F. Supp. 3d

16   450 (N.D. Cal. 2017) (“Yurok I”), and the currently stayed Yurok Tribe v. Bureau of

17   Reclamation, 3:19-cv-04405-WHO (N.D. Cal. filed July 31, 2019) (“Yurok II”). Both cases were

18   assigned to the San Francisco/Oakland Division and heard by Judge William H. Orrick, III. The

19   Yurok Tribe and the Bureau of Reclamation are both parties in this case and the two related

20   cases. The underlying contention of the Bureau’s management of the Klamath Irrigation Project

21   and its impacts to the Klamath River and the Yurok Tribe, particularly in 2020, are the same

22   between this case and the two related cases.

23

24

25

26   COMPLAINT - 3 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 4 of 16




 1                                                 PARTIES

 2            A.    Tribal Member Plaintiff

 3                  Frankie Myers is an enrolled member of the Yurok Tribe and currently serves as

 4   the Vice Chairperson of the Yurok Tribal Council. Mr. Myers is a religious practitioner and

 5   ceremonial leader who participates in the Tribe’s biennial world renewal ceremony and Boat

 6   Dance.

 7            B.    Yurok Tribe

 8                  The Yurok Tribe is a federally recognized Indian tribe whose reservation is

 9   located on the lower Klamath River in northern California, spanning from the river’s mouth at

10   the Pacific Ocean upriver to the Yurok village of Weitchpec, near where the Boat Dance occurs.

11   With more than 6,400 tribal members, the Yurok Tribe is the largest Indian tribe in California.

12   By filing this action, the Tribe does not waive its sovereign immunity and does not consent to

13   suit as to any claim, demand, offset, or cause of action of the United States, its agencies, officers,

14   agents, or any other person or entity in this or any other court.

15                  Yurok people have always lived on their ancestral territory along the Pacific

16   Coast and inland on the Klamath River. The Spirit People, Woge’, made the land for them and

17   the Creator, Ko-won-no-ekc-on Ne-ka-nup-ceo, put them there. Yurok people believe they were

18   placed on the Klamath River to care for it and they have a cultural covenant to protect the river.

19   The Tribe’s creation story tells that the river was made to support the Yurok People and as long

20   as they do not take more resources than they need from the river, it would always provide for

21   their livelihood. Today, the Tribe’s Constitution imposes this duty on the Yurok government, to

22   protect and “to restore, enhance and manage the tribal fishery, tribal water rights, tribal forest,

23   and all other natural resources” of the Yurok Reservation. Yurok Const., Preamble.

24                  With an understanding of the river’s central role in Yurok culture and life, “a strip

25

26   COMPLAINT - 4 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 5 of 16




 1   of territory one mile in width on each side of the (Klamath) river” was set aside for the Yurok

 2   people by Executive Order in 1855 as the “Klamath River Reservation.” C.J. Kappler, 1 Indian

 3   Affairs Laws and Treaties 816-17 (1904); see also Mattz v. Arnett, 412 U.S. 481, 483 (1973).

 4   That reservation was “ideally selected for the Yuroks,” and “[n]o place can be found so well

 5   adapted to these Indians, and to which they themselves are so well adapted.” Mattz, 412 U.S. at

 6   486, n.6. The federal government created the reservation to ensure the Yurok people could

 7   continue their fishing and river-centric way of life on their ancestral homeland—it was no

 8   accident that the Klamath River was the geographical heart of the 1855 reservation and continues

 9   to be so today. The present-day Yurok Reservation extends for one mile on each side of the

10   Klamath River in northern California from the mouth at the Pacific Ocean approximately 45

11   miles upriver to Weitchpec.

12                  The Yurok Reservation was established on the lower Klamath River so the Tribe

13   could maintain its fishing and river-centric way of life, reserving to the Tribe fishing and water

14   rights to support that lifestyle and conferring a legal duty on the federal government to protect

15   those rights. See Baley v. United States, 942 F.3d 1312, 1335 (Fed. Cir. 2019); Klamath Water

16   Users Protective Ass’n v. Patterson, 204 F.3d 1206, 1213 (9th Cir. 1999) (in operating the

17   Klamath Project, the Bureau and United States “as a trustee for the Tribes, has a responsibility to

18   protect their rights and resources,” and “has a responsibility to divert the water and resources

19   needed to fulfill the Tribes' rights.”); Parravano v. Masten, 70 F.3d 539, 541 (9th Cir. 1995). The

20   Klamath River and its fishery are “not much less necessary to the existence of the [Yurok] than

21   the atmosphere they breathe[.]” Blake v. Arnett, 663 F.2d 906, 909 (9th Cir. 1981) (quoting

22   United States v. Winans, 198 U.S. 371, 381 (1905)). The Tribe has reserved water rights that

23   include water stored in Upper Klamath Lake and managed by the Bureau to provide instream

24

25

26   COMPLAINT - 5 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 6 of 16




 1   flows in the Klamath mainstem. Baley, 942 F.3d at 1339 (Yurok has “an implied water right that

 2   includes the Klamath River and the flows therein as controlled by the Iron Gate Dam,” and has

 3   “reserved water rights [that] encompass Klamath Project water.”).

 4                  Since the beginning of time, Yurok people have lived on the Lower Klamath

 5   River in northern California, fishing and basing tribal culture around the river. But since the

 6   building of the federal Klamath Irrigation Project in the early 1900s, the Tribe’s ability to

 7   exercise its fishing and water rights has been severely impacted. The Klamath fishery has been in

 8   steady, and recently rapid, decline and a once abundant salmon fishery is now an unreliable

 9   means of subsistence and economy, endangering a culture and people reliant on a healthy river.

10   See Yurok I; Yurok II.

11                  The lower Klamath River is now managed not by natural hydrologic events, but

12   by the Bureau, who schedules and releases water below the Klamath Project and the four

13   mainstem Klamath River dams to, quite literally, keep water in stretches of the Klamath River.

14   Accordingly, the Bureau’s operation of the Project through water releases from Iron Gate Dam

15   (the most downriver dam the Bureau operates) is the most important factor with respect to water

16   management in the lower Klamath River and in protecting the Tribe’s water rights.

17                  The Bureau’s operation of the Klamath Project has had significant negative

18   impacts to the Yurok Tribe. The Yurok Tribe has been and will continue to be irreparably

19   harmed by defendant’s disregard of their statutory duties and by the unlawful injuries imposed

20   by Klamath Project operations.

21          C.      Federal Defendant

22                  Defendant United States Bureau of Reclamation is an agency of the United States

23   Department of the Interior that constructs and operates federal water projects throughout the

24   United States. The Bureau has primary management authority over the Klamath Project.

25

26   COMPLAINT - 6 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 7 of 16




 1                  As a federal agency, the Bureau has a federal trust responsibility to manage and

 2   protect Yurok trust resources and to work with the Tribe on a government-to-government basis

 3   when, but not limited to, undertaking activities that have the potential to affect the rights of the

 4   Yurok Tribe and its members.

 5                                             BACKGROUND

 6   I.     YUROK TRIBE AND THE BOAT DANCE

 7                  The Boat Dance is a part of the traditional Yurok religious ceremony held to

 8   restore and renew the balance of the world. The ceremony, including the Boat Dance, is held in

 9   late summer in even-numbered years and the Boat Dance the second and final part of the world

10   renewal ceremony. This religious ceremony has been practiced on the river since time

11   immemorial.

12                  In the Boat Dance ceremony, Yurok religious practitioners dance in large hand-

13   carved redwood canoes and travel on the Klamath River near Weitchpec, the most upstream

14   community on the Yurok Reservation. To safely conduct the ceremony and its practitioners, it is

15   necessary to have sufficient water in the river to provide predictable currents and a water depth

16   that allows for the canoes to pass over a riffle.

17                  Without sufficient water to safely hold the Boat Dance, the word renewal

18   ceremony cannot be completed.

19                  Because Klamath River flows are tightly restricted by the Bureau and its Klamath

20   Project operations, river flows at the ceremony site in late August must be augmented with

21   additional water releases to ensure safe canoe passage. Knowing this, the Bureau has customarily

22   provided for the water necessary in its AOP, increasing the environmental water account

23   (“EWA,” the water released into the Klamath River), to account for the additional necessary flow

24   volume. Consistent with its historical practices, the Bureau made such an accommodation in its

25

26   COMPLAINT - 7 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 8 of 16




 1   2020 AOP, including in the total 407,000 AF volume, “7 [thousand acre-feet] for the Yurok

 2   Tribal Boat Dance Ceremony in August.”

 3                  The inclusion of the EWA water for the religious ceremony in even-numbered

 4   years was analyzed in the National Environmental Policy Act (“NEPA”) review of the Bureau’s

 5   2019-2024 proposed action. In the Finding of No Significant Impact (“FONSI”) for the proposed

 6   action, the FONSI relied on the inclusion of Boat Dance flows as support for its conclusion that

 7   there will be no significant impact on tribal sacred sites or practices:

 8          The Proposed Action is not likely to limit access to, and ceremonial use of, Indian Sacred

 9          Sites on Federal lands by Indian religious practitioners or significantly adversely affect

10          the physical integrity of such sacred sites (EO13007 and 512 OM 3). Flow increases to

11          accommodate the Yurok Tribe’s Boat Dance Ceremony are incorporated into the

12          Proposed Action Alternative. Therefore, the Proposed Action would not inhibit access

13          to, or ceremonial use of, an Indian Sacred Site nor would the Proposed Action Alternative

14          adversely affect the physical integrity of such sacred sites.

15                  The Bureau’s Manual, NAI P10, “Indian Policy of the Bureau of Reclamation,”

16   includes the process for which the Bureau will uphold its tribal trust responsibility and provides

17   strong support for the Bureau’s longstanding practice of providing the Boat Dance flows. The

18   policy directs that the Bureau “will carry out its programs and projects in compliance with the

19   letter and the spirit of laws and policies relating to Indians,” and that “Reclamation supports the

20   Department's trust responsibility policy and will discharge, without limitation, the Secretary's

21   Indian trust responsibility with a high degree of skill, care, and loyalty.” With regard to tribal

22   culture, the Manual states “Reclamation will manage Federal lands under its jurisdiction to

23   accommodate access to and ceremonial use of Indian sacred sites by Indian religious

24

25

26   COMPLAINT - 8 -
               Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 9 of 16




 1   practitioners, and avoid adversely affecting the physical integrity of such sacred sites.” And

 2   finally, the Bureau “recognizes that certain cultural resources can have special importance to

 3   Indian tribes and will seek to work with tribes to avoid adversely affecting cultural resources

 4   identified by tribes as important, and to determine appropriate mitigation measures when such

 5   effects cannot be avoided.”

 6                  The Manual makes clear that it is the Bureau’s obligation, as the tribes’ federal

 7   trustee, to support when possible tribal cultural resources and will work with tribes when the

 8   Bureau’s actions threaten the ability of the tribe to exercise its religious practices. Yet, none of

 9   these actions occurred leading up to the Bureau’s last-minute decision to not provide Boat Dance

10   flows and the Bureau’s decision ignores the government’s bedrock trust duties to Indian tribes.

11   II.    KLAMATH PROJECT OPERATIONS AND THE 2020 WATER YEAR

12                  The Yurok Tribe has been party to ongoing challenges in this Court to the

13   Bureau’s operation of the Klamath Project, including Yurok I, and the currently stayed Yurok II.

14   In March 2020, the parties in Yurok II engaged in settlement negotiations that led the Bureau to

15   adopt an interim operations plan to govern Klamath Project operations through September 2022.

16                  In early April 2020, the Bureau set the EWA allocation in the AOP at 407,000

17   AF, which included 7,000 AF for the Boat Dance, as required by the 2019-2024 Klamath

18   Operations Plan and the Klamath Project’s Proposed Action analyzed in the 2019 Biological

19   Opinion and 2019 Environmental Assessment and FONSI. The AOP is the Bureau’s Klamath

20   Project management plan which stakeholders rely on to understand the Bureau’s annual water

21   obligations and operating plan.

22          24.     On May 11, following a dry April and citing concerns due to extremely

23   conservative water forecasts, the Bureau began cutting off augmented river flows agreed upon in

24   the interim operations plan. The Bureau also told the Tribe that it intended to violate the AOP

25

26   COMPLAINT - 9 -
              Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 10 of 16




 1   and the 2019 Plan’s requirement that 7,000 AF of water be provided for the Yurok Tribe’s

 2   ceremonial Boat Dance. The Tribe and commercial fishing plaintiffs’ responded by filing a

 3   motion asking the court to lift the stay in Yurok II and to issue a temporary restraining order

 4   requiring the Bureau to adhere to the interim operations plan water allocation and also provide

 5   the water for the Boat Dance. Yurok II, ECF 909.

 6          25.     On May 29, Judge William H. Orrick, III denied the Tribe’s request, citing the

 7   Bureau’s need to reevaluate water conditions and change operations during a dry year to protect

 8   Upper Klamath Lake levels in May to support the endangered sucker fish. Because the interim

 9   operations plan had specific May lake level provisions for the fish, Judge Orrick concluded the

10   Bureau’s management was appropriate given the competing needs and difficult water conditions.

11   In response to the Tribe’s argument that the Bureau was using extremely conservative water

12   forecasts, Judge Orrick’s order noted: “Should water conditions improve, the Bureau will remain

13   under an obligation set forth in the Interim Plan to manage the water appropriately, including

14   negotiations through FASTA with interested entities.” Order at 8, ECF 924.

15          26.     On June 4, as the Tribe predicted, the Bureau informed the Tribe and other parties

16   that water conditions were much improved and not as dire as the agency’s forecasts projected in

17   early May. Incredibly, the agency told the Tribe there was almost 73,000 AF of additional water

18   available and it would coordinate with the Klamath Basin stakeholders the allocation of the

19   additional water. The Tribe requested: (1) 16,000 AF to fulfill the volume in the interim

20   operations plan to support the fishery, and (2) a commitment to provide the 7,000 AF of water

21   for Boat Dance flows, which the Bureau had stopped accounting for. The Bureau did not honor

22   the Tribe’s request and ultimately provided only 8,000 AF of water for river flows and refused to

23   commit to provide the Boat Dance flows. The Bureau also reinstated the Klamath Irrigation

24

25

26   COMPLAINT - 10 -
              Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 11 of 16




 1   Project’s full 2020 allocation of 140,000 AF, which was increased to 147,000 AF during summer

 2   as described in the AOP.

 3          27.     In June, July, and August, fearing a last-minute decision that would hamstring the

 4   ability to complete the world renewal ceremony, the Tribe continued to seek assurances that the

 5   Bureau would provide the Boat Dance flows. The Bureau responded each time that it could not

 6   commit the flows until closer to the event when water forecasts and Upper Klamath Lake levels

 7   were more certain.

 8          28.     As the summer progressed, water conditions improved, providing that clarity. The

 9   July 30 Flow Accounting and Scheduling Technical Advisory (“FASTA”) group—comprised of

10   federal and tribal scientists tasked with Klamath River flow-related technical support—reported

11   that there was 15,712 AF of water available beyond the Upper Klamath Lake threshold. Then,

12   the August 13 FASTA update showed nearly 24,000 AF above the threshold. Now, the August

13   20 FASTA update shows 33,564 AF is available, well above the threshold, even with the 7,000

14   AF allocated to the Boat Dance. The increased volume is due to inflows into Upper Klamath

15   Lake exceeding the Bureau’s ultra-conservative forecasts, the same forecasting problem the

16   Tribe asserted in May and which lead to the curtailment of Klamath River flows during a fish

17   disease outbreak.

18          29.     On August 4, given the improved water forecast and need to plan and prepare for

19   the Boat Dance, Yurok Chairman Joseph James sent the Bureau a letter requesting assurance that

20   the Bureau would provide the Boat Dance flows. The Bureau responded on August 7 indicating

21   that a final determination had not yet been reached and that the Bureau would inform the Tribe

22   of the decision as soon as possible. The Tribe followed up with the Bureau on August 12 seeking

23   an answer, to no avail.

24

25

26   COMPLAINT - 11 -
                Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 12 of 16




 1             30.   Finally, on August 19, the Bureau notified the Tribe by phone and a three-

 2   sentence email that it was not going to provide the Boat Dance flows because it was concerned

 3   with carryover storage, water for the 2021 water year, and meeting other requirements.

 4                                         CLAIMS FOR RELIEF

 5                                     1 - APA CLAIM FOR RELIEF

 6    THE BUREAU’S DECISION TO DEVIATE FROM THE AOP AND NOT PROVIDE 7,000
      AF FOR THE BOAT DANCE IS ARBITRARY AND CAPRICIOUS BECAUSE THERE IS
 7           AVAILABLE WATER TO MEET ALL 2020 BUREAU OBLIGATIONS.

 8                   The Administrative Procedures Act (“APA”), 5 U.S.C. § 706, “sets forth the

 9   procedures by which federal agencies are accountable to the public and their actions subject to

10   review by the courts.” Franklin v. Massachusetts, 505 U.S. 788, 796 (1992). Further, the APA

11   establishes a “basic presumption of judicial review [for] one ‘suffering legal wrong because of

12   agency action.’” Abbott Laboratories v. Gardner, 387 U.S. 136, 140 (1967) (quoting 5 U.S.C.

13   § 702).

14                   The APA authorizes courts to “review, hold unlawful, and set aside final agency

15   action, findings, and conclusions that are arbitrary and capricious, an abuse of discretion, or

16   otherwise not in accordance with law.” 5 U.S.C. §706(2)(A); see Native Ecosystems Council v.

17   Dombeck, 304 F.3d 886, 891 (9th Cir. 2002).

18                   An agency action is arbitrary and capricious “if the agency relied on factors which

19   Congress has not intended it to consider, entirely failed to consider an important aspect of the

20   problem, offered an explanation for its decision that runs counter to the evidence before the

21   agency, or is so implausible that it could not be ascribed to a difference in view or the product of

22   agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

23   (1983).

24                   The Bureau’s decision to deviate from the AOP at the final hour and not provide

25

26   COMPLAINT - 12 -
              Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 13 of 16




 1   the 7,000 AF of water for the Boat Dance ceremony earmarked in the Bureau’s AOP is a final

 2   agency action subject to judicial review under the APA.

 3                  Through the Bureau’s AOP, the biological assessment which the National Marine

 4   Fisheries Service based its 2019 biological opinion on Klamath Project Operations, and the

 5   environment assessment, the Bureau adopted a plan for managing Klamath River flows. In each

 6   of those plans, the Bureau committed to provide 7,000 AF for the Boat Dance.

 7                  The Bureau’s cryptic rationale about the need to meet “other requirements” is

 8   arbitrary and capricious because it failed to provide any evidence or data to support that rationale

 9   and why it precludes providing the Boat Dance water. The data produced by the FASTA group,

10   which includes federal scientists, shows that there is currently almost 34,000 AF of water

11   available above the threshold necessary to protect endangered sucker fish in Upper Klamath

12   Lake. Even with providing the 7,000 AF, the lake has a buffer of over 26,000 AF to protect the

13   needs of the suckers and provide carryover storage for the 2021 water year.

14                  This decision is arbitrary and capricious because it ran counter to the evidence

15   before the agency showing there is sufficient available water in the Upper Klamath Lake to

16   provide the Boat Dance ceremony water without harming the endangered suckers in the Upper

17   Klamath Lake or impacting agricultural deliveries. There are no other obligations the Bureau is

18   faced with in the 2020 water year that require it to cut the Boat Dance flows nor did the Bureau

19   identify any such obligations.

20                  The Bureau’s commitment to provide water for the Boat Dance recognizes the

21   agency’s trust responsibility to the Tribe to protect its resources and accommodate the Tribe’s

22   religious and cultural rights, a practice the Bureau’s Manual requires.

23                  The Bureau reversed its longstanding practice of providing the Boat Dance flows

24

25

26   COMPLAINT - 13 -
              Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 14 of 16




 1   without any tribal consultation or action to explain how its decision is consistent with the AOP or

 2   the agency’s trust duties to the Tribe.

 3                  The Bureau’s decision to wait to provide the Tribe its decision while the Tribe

 4   repeatedly requested assurances about the ceremonial water releases was arbitrary and capricious

 5   and a violation of the APA, particularly in light of water conditions that for over a month

 6   unequivocally showed there would be sufficient water for the ceremony.

 7                                    2 - RFRA CLAIM FOR RELIEF

 8    THE BUREAU’S DECISION SUBSTANTIALLY BURDENS MR MYERS, THE TRIBE’S,
       AND YUROK TRIBAL MEMBERS’ FREE EXERCISE OF RELIGION BECAUSE THE
 9           RELIGIOUS PRACTICE CANNOT OCCUR DUE TO THE DECISION.

10                  The RFRA provides that governmental activity may not substantially burden a

11   person’s exercise of religion unless the government demonstrates that its action (1) is in

12   furtherance of a compelling governmental interest; and (2) is the least restrictive means of

13   furthering that compelling interest. 42 U.S.C. § 2000bb-1(b).

14                  The Bureau’s decision places a direct and substantial burden on Mr. Myers and

15   the Yurok Tribe and its members’ ability to exercise their religion because the Boat Dance

16   cannot occur without the supplemental water flows. If the Boat Dance cannot take place, the

17   Tribe’s world renewal ceremony cannot be completed, leaving unfinished a critical religious

18   practice that occurs only every two years. The 7,000 AF of water in the AOP is necessary for the

19   Boat Dance to occur and the Bureau’s decision to not provide that water not only substantially

20   burden’s Mr. Myers and the Tribe from exercising its religious practices, it precludes a religious

21   practice altogether.

22                  The Bureau has not demonstrated it has a compelling interest to base its decision

23   to withhold the Boat Dance water, only that it must accommodate “other requirements.” Nor has

24

25

26   COMPLAINT - 14 -
                Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 15 of 16




 1   the Bureau demonstrated that not providing the water is the least restrictive means to further that

 2   vague, unsupported interest. The data shows that there is available water well beyond that

 3   necessary to meet the Boat Dance flows and meet other water obligations this water year.

 4                                         PRAYER FOR RELIEF

 5             WHEREFORE, Plaintiffs respectfully request that this Court:

 6             A.     Declare that the August 19 decision to deviate from the AOP and not provide the

 7   7,000 AF for the Boat Dance is arbitrary, capricious, and in violation of the APA, 5 U.S.C.

 8   § 706(2)(A),

 9             B.     Declare that the Bureau’s decision not to provide water for the Boat Dance

10   ceremony violates RFRA, 42 U.S.C. § 2000bb-1,

11             C.     Require the Bureau to comply with the AOP and immediately coordinate the

12   release of water to allow the Boat Dance ceremony to occur on August 30 at the planned time,

13             D.     Award plaintiff their reasonable fees, expenses, costs, and disbursements,

14   including attorneys’ fees associated with this litigation under the Equal Access to Justice Act 28

15   U.S.C. § 2412; and

16             E.     Grant plaintiff such further and additional relief as the Court may deem just and

17   proper.

18             DATED this 21st day of August 2020.

19                                                  Respectfully submitted,

20                                                  /s/ Daniel Cordalis
                                                    Daniel Cordalis (CSBA # 321722)
21                                                  Cordalis Law, P.C.
                                                    2910 Springer Drive
22                                                  McKinleyville, CA 95519
                                                    Ph: (303) 717-4618
23                                                  dcordalislaw@gmail.com

24

25

26   COMPLAINT - 15 -
            Case 3:20-cv-05891-JSC Document 1 Filed 08/21/20 Page 16 of 16




 1                                      Geneva E.B. Thompson (CSBA # 315725)
                                        Yurok Tribe
 2                                      190 Klamath Blvd.
                                        P.O. BOX 1027
 3                                      Klamath, CA 95548
                                        Ph: (707) 482-1350 | Fax: (707) 482-1377
 4                                      gthompson@yuroktribe.nsn.us
                                        *Admittance to the Northern District of California
 5                                      Pending

 6                                      Attorneys for Plaintiffs Yurok Tribe and Mr. Myers

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   COMPLAINT - 16 -
